Per Curiam.

It is urged that a complete possessory title was obtained, up to the line of the old fence ; and that all evidence of acts or declarations, which took place afterward, are, irrelevant-and inadmissible to prove the character of the previous possession. If the premises are well founded, the argument is sound and the conclusion logical. But the very question was, as to the nature and character of that antecedent possession ; and the acts and declarations of the parties owning the estates, made after thirty years, which had a tendency to show their motives and views during the thirty years, were proper to show the nature of the occupancy, and rebut the inference which would otherwise follow from the fact of possession. Surely, if a written agreement had been produced, showing that Burghardt was allowed to maintain a crooked fence, until Church should choose to have one back upon the true divisional line, it would defeat all claims to the land in dispute on account of the thirty years’ possession. Confessions of the party in possession claiming under that title, his acts and declarations having a tendency to show such arrangement and ■ understanding, are equally competent evidence.

Judgment according to verdict.